Citation Nr: 1326331	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  08-12 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for major depression with panic disorder (previously identified as panic disorder with agoraphobia).  

2.  Entitlement to an initial compensable rating for eczema.  

3.  Entitlement to service connection for tinea pedis, to include as secondary to service-connected disability. 

4.  Entitlement to service connection for ingrown toenails, to include as secondary to service-connected disability. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to November 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO, in pertinent part, granted service connection and assigned an initial noncompensable (0 percent) ratings for panic disorder with agoraphobia, patellofemoral syndrome of the left knee, bilateral pes planus, and eczema.  Each grant of service connection was effective November 13, 2006.  The RO also denied service connection for tinea pedis and an ingrown toenail.  

In May 2009, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In March 2010, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  

In an October 2010 rating decision, the RO granted an increased, 10 percent rating for major depression with panic disorder, effective January 17, 2008, and granted an increased, 30 percent rating effective June 22, 2010.  

In September 2011, the Board granted an initial 30 percent rating for major depression with panic disorder, but denied a rating in excess of 30 percent for this disability.  The Board also granted a 10 percent rating for instability of the left knee and a 10 percent rating for bilateral pes planus.  The claim for an initial compensable rating for eczema and the claims for service connection for tinea pedis and an ingrown toenail were remanded for further development.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 Order, the Court granted a Joint Motion by the parties to partially vacate and remand that portion of the September 2011 Board decision that denied a rating in excess of 30 percent for major depression with panic disorder, and returned this matter to the Board for further proceedings.  

In September 2012, the AMC issued a supplemental statement of the case (SSOC) in which it denied entitlement to an initial compensable rating for patellofemoral syndrome of the left knee and denied service connection for tinea pedis and an ingrown toenail.  The issue of entitlement to a compensable rating for eczema was not included in the September 2012 SSOC.  The claims file and the Virtual VA e-folder each include a September 2012 rating decision, prepared by the AMC, granting a 10 percent initial rating for eczema.  There is, however, no indication that the Veteran or her representative were notified of such decision.  

In this regard, the claims file reflects that the Veteran was previously represented by the Florida Department of Veterans Affairs (as reflected in a February 2007 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In May 2008, the Veteran filed a VA Form 21-22 naming Disabled American Veterans as her representative.  In July 2012, she filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Robert V. Chisholm as her representative.  The Board recognizes the change in representation.  

The claims file includes a note from the AMC, attached to an August 2012 letter from the Veteran's attorney, indicating that the September 2012 SSOC had been released but the rating decision was not worked due to possible attorney fees.  As there is no indication that the September 2012 rating decision was released, the claim for a higher initial rating for eczema has been characterized as reflected on the title page.  

In his March 2011 Informal Hearing Presentation (IHP), the Veteran's representative at the time stated that the Veteran asserted that she suffered from chronic tinea pedis and ingrown toenails which were related to her military service and/or her service-connected disabilities.  He added that the Veteran asserted that her claimed service-connected disabilities had a firm nexus to active duty and/or to her already service-connected disabilities.  In light of this assertion, the claims for service connection for tinea pedis and ingrown toenails have been characterized as reflected on the title page.  

In January 2013, the Veteran filed a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, asserting that she was unable to secure or follow any substantially gainful occupation as a result of her major depression with panic disorder.  Her attorney has argued that this claim is part and parcel of the issues on appeal.  The issue of entitlement to a TDIU has not previously been addressed by the RO; however, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has asserted that she is unemployed due to her service-connected major depression with panic disorder, the Board has jurisdiction over this issue as part and parcel of the current appeal.

Both the Veteran's paper claims file and Virtual VA file have been reviewed as part of her appeal.

In February 2013, the Veteran's attorney submitted treatment records from the Loma Linda VA Medical Center (VAMC), dated from February 2011 to September 2011.  These records are mostly duplicates of evidence which was previously of record at the time of the September 2012 SSOC.  This evidence was not accompanied by a waiver of review by the agency of original jurisdiction (AOJ); rather, the attorney specifically stated that the Veteran did not waive RO consideration of the evidence submitted.  See 38 C.F.R. § 20.1304 (2012).  However, as the claims are being remanded, the AOJ will have the opportunity to consider this evidence on remand.  

As stated above, the issue of entitlement to a compensable rating for patellofemoral syndrome of the left knee was considered in the Board's September 2011 decision.  In that decision, the Board granted a 10 percent rating for mild left knee instability under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).  The Board discussed that a higher rating under other potentially applicable diagnostic codes was not warranted.  The AMC issued a rating decision implementing the Board's September 2011 decision in October 2011.  In that decision, the AMC granted service connection for left knee instability and assigned a 10 percent initial rating, effective November 13, 2006.  Left knee instability and left knee patellofemoral syndrome were listed as two separate items on the rating code sheet accompanying the October 2011 rating decision.  A September 2011 deferred rating decision includes a note indicating that an SSOC was needed regarding the issue of left knee patellofemoral syndrome as the Board had granted left knee instability but the issue on appeal was for a higher rating for patellofemoral syndrome.  As stated above, the issue of entitlement to a compensable rating for left knee patellofemoral syndrome was included in the September 2012 SSOC.  

In January 2013, the Veteran's attorney submitted a statement in which he indicated that the Veteran continued to appeal all issues.  The following month, the Veteran's attorney asserted that the RO had yet to implement the Board's September 2011 grant of a 10 percent rating for left knee instability, but had issued an SSOC regarding the claim for an initial rating for left knee patellofemoral syndrome.  The attorney argued that the Veteran had a pending appeal for an increased rating for her service-connected left knee disability, and the issue should not be bifurcated into two matters.  

Despite these arguments, the September 2011 Board decision did adjudicate the issue of entitlement to an initial compensable rating for patellofemoral syndrome of the left knee.  The claim was granted insofar as an initial 10 percent rating (based on instability) was granted.  The record reflects that the Board's September 2011 decision was implemented via the October 2011 rating decision.  The copy of this rating decision which was mailed to the Veteran in October 2011 was, unfortunately, returned by the United States Postal Service as undeliverable; however, a copy was provided to the Veteran's representative at the time.  The inclusion of the issue of entitlement to an initial compensable rating for patellofemoral syndrome of the left knee in the September 2012 SSOC was in error, as this claim had been decided in the September 2011 Board decision.  Indeed, in the July 2012 Joint Motion for Remand, the parties specifically noted that the Veteran did not wish to pursue her appeal as to the Board's determinations to grant increased initial compensable ratings of 10 percent but no higher for patellofemoral syndrome of the left knee and bilateral pes planus.  See Joint Motion, at p. 1-2.  Accordingly, the issue of entitlement to an increased rating for the service-connected left knee disorder is not presently on appeal.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

The Board sincerely regrets the additional delay that will result from this additional remand of the claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

A July 2009 VA treatment record indicates that the Veteran's vocational rehabilitation services were recently suspended.  The Veteran reported during VA treatment in August 2011 that she was in school through the VA vocational rehabilitation program.  No VA vocational rehabilitation folder has been forwarded to the Board.  On remand, the AMC/RO should associate with the claims file the Veteran's vocational rehabilitation records or folder.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, a June 2011 VA treatment record indicates that the Veteran had seen private podiatrists.  Records from one private podiatrist, dated in October 2010, have been associated with the claims file.  On remand, the Veteran should identify any additional private podiatrists from whom she has received treatment.  38 C.F.R. § 3.159(c)(1).  

The Veteran was most recently afforded a VA examination to evaluate her major depression with panic disorder in June 2010.  The Veteran has reported a worsening of her major depression with panic disorder, as indicated in November 2011and February 2013 statements.  Accordingly, remand for a new VA examination to evaluate this disability is warranted.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  

The Board remanded the claim for an initial compensable rating for eczema in September 2011 to afford the Veteran a VA skin examination in which the examiner was to describe this disability, including the percentage of the Veteran's entire body and exposed areas affected.  Afterwards, the RO was to readjudicate the claims on appeal, including the claim for an initial compensable rating for eczema, and issue an SSOC.  The Veteran was afforded a VA skin examination in January 2012; however, no SSOC regarding this claim has yet been issued.  Remand is required to readjudicate this claim on the basis of the evidence associated with the claims file since the September 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §§ 19.31, 19.37 (2012).

The Board remanded the claim for service connection for tinea pedis in September 2011 to obtain a medical opinion regarding whether or not this condition had its onset in service or is related to any in-service disease, event, or injury.  The Veteran underwent VA examination in January 2012.  The examiner found no objective evidence of tinea pedis on examination, commenting that the Veteran was on antifungal treatment.  She opined that the Veteran's tinea pedis on treatment less likely as not had its onset during active service or is related to any in-service disease, event, or injury.  In providing a rationale for this opinion, she noted that there was no objective evidence of tinea pedis in service after 1997, to include on the Veteran's separation examination, thus, there was no objective evidence that tinea pedis was a chronic condition.  She added that, while the Veteran continued to use treatment, there was no objective evidence of tinea pedis on examination.  

The Veteran has described problems with the skin on her feet during and since service.  In light of her competent assertions regarding observable symptomatology of the feet, as well as the assertion that her tinea pedis may be secondary to service-connected disability, including eczema of the feet, a supplemental medical opinion should be obtained on remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Similarly, the Veteran previously underwent VA examination to evaluate her claimed ingrown toenails in May 2010.  The examiner indicated that there was no objective evidence of any ingrown toenail residuals and so an opinion was not indicated.  However, there is evidence of ingrown toenails during service and since the Veteran filed her claim for service connection in February 2007.  Accordingly, a supplemental opinion regarding this claim is also warranted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Further, in light of the assertion that the Veteran's claimed tinea pedis and ingrown toenails are secondary to service-connected disability, additional notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), is warranted in regard to this aspect of these claims.  

As noted in the introduction, the Veteran has raised a new claim for a TDIU over which the Board has jurisdiction.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In addition, in light of the January and February 2013 statements from the Veteran's attorney, a claim for a rating in excess of 10 percent for the service-connected left knee disorder has been raised.  Additionally, in a November 2011 statement, the Veteran indicated that, as a result of her depression she overate and her resulting excessive weight had brought on other issues, including chronic obstructive sleep apnea and severe back pain.  In regard to her service-connected left knee disability, the Veteran reported that the issue had spread from her left knee to her left ankle, right ankle, and right knee.  These claims have not yet been adjudicated by the RO.

This claim for a TDIU is inextricably intertwined with the claims for service connection for chronic obstructive sleep apnea and a back disorder, to include as secondary to service-connected major depression with panic disorder; the claims for service connection for left ankle, right ankle, and right knee disorders, to include as secondary to the service-connected left knee disability; and the claim for a rating in excess of 10 percent for the service-connected left knee disability.  These claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Therefore, appellate review of the claim for a TDIU must be deferred until the above-described claims, which have been raised by the Veteran, as well as the claims which are being remanded here, are addressed.  

An opinion as to the impact of the Veteran's service-connected disabilities on her employability should also be obtained on remand.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  She should also be sent VCAA notice on the matter of entitlement to a TDIU.

Finally, because the claims are being remanded, any more recent VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. After complying with the duties to notify and assist, adjudicate the Veteran's claims for a rating in excess of 10 percent for the service-connected left knee disorder; service connection for obstructive sleep apnea and a back disorder, to include as secondary to service-connected major depression with panic disorder; and service connection for left ankle, right ankle, and right knee, to include as secondary to a service-connected left knee disorder.  The Veteran should be notified of these decisions and of her appellate rights.

2.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises her of the information and evidence necessary to substantiate her claim for a TDIU as well as her claims for service connection for tinea pedis and ingrown toenails, to include as secondary to service-connected disability.  See 38 C.F.R. § 3.310.  

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of the disabilities on appeal.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for records from the North Florida/South Georgia Veterans Health System (to include the Jacksonville OPC), dated since September 2012.  

The claims file reflects that the Veteran currently resides in Tennessee.  She should be asked to clarify whether she has received VA treatment since moving.  If so, any such VA treatment records should be obtained.    

The Veteran should be asked to identify any private podiatrists from whom she has received treatment since separation from service, and provide the dates of such treatment.  Any identified records for which necessary releases are provided should be obtained.  

If any identified records are not obtainable (or none exist), the Veteran and her representative should be notified and the record clearly documented.

4.  Associate with the claims file the Veteran's VA vocational rehabilitation folder.

5.  After all available records have been associated with the claims file, forward the claims file to the physician that conducted the January 2012 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that tinea pedis present at any time since November 2006 (when the Veteran separated from service) had its clinical onset during active service or is related to any in-service disease, event, or injury; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's condition was caused or aggravated by service-connected disability, to include eczema of the feet and/or bilateral pes planus.  

The examiner is advised that:

* Service treatment records reflect peeling skin in the webspaces of the left foot in December 1994.  The assessment included tinea pedis.  In July 1996, the Veteran presented to the dermatology clinic with scaling between her toes and dystrophic toenails.  The pertinent assessment was tinea pedis with onychomycosis.  During treatment in January 1997, the Veteran's tinea pedis was described as well-controlled.  In September 1997, the Veteran was diagnosed with onychomycosis and was given Diflucan.  The Veteran returned for follow-up of onychomycosis in March 1998, and reported excellent results with Diflucan.  The pertinent assessment was onychomycosis resolved with Diflucan.  

* Clinical evaluation of the feet and skin was normal on periodic examination in May 2001 and the Veteran denied foot trouble or skin diseases in her Report of Medical History at that time.  

* In her August 2006 Report of Medical History at separation, the Veteran denied skin diseases; however, she reported foot trouble, specifically, large blisters.  The examiner commented that the Veteran had blisters on her feet after climbing Mount Fuji in August 2006.  It was noted that she had recovered and this condition was not considered disabling.  On separation examination in August 2006, clinical evaluation of the skin was normal.  Clinical evaluation of the feet was abnormal in that pes planus was noted.  

* During a March 2007 VA examination, the Veteran reported the onset of dermatophytosis of the toe nails and feet in the mid 1990s.  She described an intermittent course of interdigital peeling, itching, and cracking of the skin, treated with over the counter antifungal creams.  She also described an intermittent course of fungus of the bilateral toe nails, although there was no nail fungus at the time of examination.  There was no tinea pedis or onychomycosis on examination.  The pertinent diagnoses were tinea pedis bilateral feet, resolved, and onychomycosis bilateral toe nails, resolved.  

* The Veteran presented to the Jacksonville VA outpatient clinic (OPC) in October 2007 with a pruritic rash on the bottom of her feet.  The assessment included tinea pedis.  

* On VA foot examination in May 2010 there was no skin abnormality of either foot; however, a VA skin examination report from the same date noted dryness and peeling with a few reddish papules on the plantar aspect of the left foot.  The right foot was clear.  The assessment was eczema of the bilateral feet.  

* A July 2011 VA treatment record includes an assessment of peeling at the plantar feet, most consistent with fungal versus dyshidrotic eczema, with the latter diagnosed by a dermatologist in May 2009.  During VA dermatological treatment in August 2011, the Veteran described irritation of her feet which started in service with wearing boots.  The assessment was dyshidrotic eczema, aggravated by trauma from scrubbing, strong soap.  

* The Veteran's skin was described as normal during treatment at the VA podiatry clinic in September 2011, March 2012, and November 2012.  

* A November 2011 VA dermatology note reflects that the Veteran gave a history of a rash on her feet for a long duration, although she had had a good response to topical medications and the rash was clear.  The assessment was tinea pedis, resolved.  

* On VA skin examination in January 2012, the Veteran reported that her skin condition started on a ship in November 2004 because she was always working and could not take off her boots.  She indicated that her symptoms of peeling, itching, and small pustules had been continuous since.  She stated that she had been using Terbinafine HCL for tinea pedis constantly or nearly constantly since August 2011.  The diagnoses were eczema of the feet and no objective evidence of tinea pedis on examination.  

In rendering the requested opinion, the examiner must consider and address the Veteran's assertions that she has experienced a skin disorder of the feet since service.  For example, she testified in May 2009 that her skin disorder of the feet started in service and had continued since.  

The examiner is advised that the Veteran is competent to report problems with her feet since service and that the absence of evidence of treatment in the service treatment records subsequent to 1997 cannot, standing alone, serve as the basis for a negative opinion regarding the relationship between tinea pedis and service.  

This examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any ingrown toenails present at any time since November 2006 (when the Veteran separated from service), including the bilateral toenails which were surgically removed in February 2008, had their clinical onset during active service or are related to any in-service disease, event, or injury; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's condition was caused or aggravated by service-connected disability, to include eczema of the feet and/or bilateral pes planus.  

The examiner is advised that:

* Service treatment records reflect that, in July 1996, the Veteran presented with swelling and tenderness of the lateral left great toenail.  The assessment was ingrown toenail.  

* Clinical evaluation of the feet was normal on periodic examination in May 2001 and the Veteran denied foot trouble in her Report of Medical History at that time.  

* In November 2005, the Veteran received treatment for an ingrown toenail on the first digit of the right foot.  

* In her August 2006 Report of Medical History at separation, the Veteran denied skin diseases; however, she reported foot trouble, specifically, large blisters.  The examiner commented that the Veteran had blisters on her feet after climbing Mount Fuji in August 2006.  It was noted that she had recovered and this condition was not considered disabling.  On separation examination in August 2006, clinical evaluation of the skin was normal.  Clinical evaluation of the feet was abnormal in that pes planus was noted.

* During VA foot examination in March 2007, the Veteran gave a history of several visits for the removal of ingrown toenails around 2004 or 2005.  

* During VA treatment in February 2008, the Veteran reported painful toenails since 2005.  Examination revealed ingrown first toenails, bilaterally.  The Veteran was scheduled for surgical correction.  She presented for surgical correction later that month, at which time she complained of painful ingrown toenails of both great toes for several weeks and gave a history of many ingrown nails.  The assessment was chronic ingrowing nails bilateral hallux medial borders.  Phenol matrixectomy was performed.  

In rendering the requested opinion, the examiner must consider and address the Veteran's assertions that she experienced problems with ingrown toenails during and after service, until surgical removal in February 2008, as indicated during the May 2009 hearing.  

The examiner is advised that the Veteran is competent to report ingrown toenails during and after service.  

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinions.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After all available records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination.   In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the past that are attributable to her service-connected major depression with panic disorder.  The examiner must conduct a detailed mental status examination.  The examiner must also discuss the effect, if any, of the Veteran's major depression with panic disorder on her social and industrial adaptability.

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's major depression with panic disorder consistent with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  Next, after all of the above actions have been completed, the Veteran should be afforded a VA examination to obtain an opinion regarding the impact of her service-connected disabilities on her employability.  

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history should be obtained.  In conjunction with the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, in the aggregate, would preclude her obtaining and retaining substantially gainful employment consistent with her education and occupational experience.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

8.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.
	
9.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

